     Robert M. alvin (SBN 171508)
      robert.galv n@wilmerhale.com
 2   Alexis J. P iffer (SBN 312007)
     alexis.pfei er@wilmerhale.com
 3   WILMER UTLER PICKERING HALE AND DORR LLP
     950 Page ill Road
 4   Palo Alto, A 94304
     Telephone: (650) 858-6110
 5   Fax: (650) 58-6100

 6   Attorneys fi r Applicant
     AKEBIA j ERAPEUTICS, INC.
 7

 8
 9                           IN THE UNITED STATES DISTRICT COURT

10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA



                                                         9 8 02 25M I s
11                                         SAN JOSE DIVISION

12   In re Appli ation Pursuant to 28 U.S.� V8ra£
     AKEBIA IERAPEUTICS, INC.,                            Miscellaneous Case No. 19-mc-80225
13
                            Applicant,                    [PROPOSED] ORDER GRANTING
14
                                                          AKEBIA THERAPEUTICS, INC'S
            to t i ke discovery of                                 APPLICATION FOR AN
15
     DR. LEEF IPPIN,                                      EX PARTE
16                                                        ORDER DIRECTING DR. LEE
                            Respondent.                   FLIPPIN TO PROVIDE
17                                                        TESTIMONY FOR USE IN
18                                                        FOREIGN PROCEEDINGS
                                                          PURSUANT TO 28 U.S.C. § 1782
19
20          Ap licant Akebia Therapeutics, Inc. ("Akebia") has submitted its request for an ex parte
                I




21   order auth ·izing service of a subpoena on Respondent, Dr. Lee Flippin ("Dr. Flippin"), pursuant

22   to 28 U.S. . § 1782. The Canadian Federal Court has requested the assistance of the U.S. Courts

23   in this matt r by issuing a Letter of Request.

24          Ha ing considered the Letter of Request issued by the Canadian Federal Court, the
                I




25   statutory r quirements for granting Section 1782 discovery assistance, and the discretionary

26   factors set orth by the United States Supreme Court in lnlel COlp. v. Advances Jvficro Devices,
27
28                                                                            !PROP08E:D! ORDER
                                                                             GRANTING EX PARTE
..

      1   Inc., 542 Uj S. 241 (2004) and its progeny, this Court finds that Akebia's request for discovery
                       I


      2   assistance s ould be granted.
      3          IT I HEREBY ORDERED THAT:

      4          Akei ia's ex parte application for an order authorizing service of a subpoena on Dr. Flippin
      5   is GRANT D. Akebia is authorized to serve a subpoena upon Dr. Flippin forthwith seeking

      6   testimony            der oath or affirmation with respect to Dr. Flippin's involvement in the subject matter

      7   of Canadi             Patent Nos. 2,468,083 and 2,467,689.         The examination will be conducted in

      8   accordance       I   'th the Federal Court Rules of Canada. Upon completion of service, Akebia shall file

      9   a complete • proof of service form showing that service of the subpoena has been completed.

     10                        SO ORDERED.
     11

     12
           Dated:               September 24, 2019
     13                                                                United States District Magistrate Judge
     14
     15

     16

     17
     18

     19

     20
     21
     22

     23
     24
     25
     26

     27
     28                                                            2                            !PROPOSED] ORDER
                                                                                               GRANTING EX PARTE
